Citation Nr: 1225131	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-40 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to November 1970.  He died in January 2008.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas. 

The Appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of that hearing has been associated with the claims file. 

In August 2011, the Board remanded the issue for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.  


REMAND

The Appellant is seeking service connection for the cause of the Veteran's death.  In August 2011, the Board remanded the Appellant's claim to obtain identified treatment records and to secure pertinent medical opinions.  Unfortunately, a portion of the requested development was not completed and an additional remand is necessary to ensure that the AOJ substantially complies with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 

The Appellant has alleged that the Veteran's self-medication of his symptoms of service-connected PTSD with excessive alcohol use resulted in the subsequent diagnosis of cirrhosis of the liver, which she alleges caused the gastrointestinal bleeding and esophageal varices that caused the Veteran's death.  In the August 2011 remand, the Board noted that in April 2008 an initial VA opinion was obtained with regard to the Veteran's service-connected PTSD and his alcohol use.  The April 2008 examiner stated that while alcohol use and PTSD both occurred, they were separate and unrelated processes.  The examiner specifically stated that treatment records during the time the Veteran was service-connected for PTSD showed that his alcohol use was no more than two drinks per day, and most of the time it was less.  The examiner further stated that the records showed that the Veteran related his alcohol use to anger and environmental stressors rather than to coping with symptoms of his service-connected PTSD such as to reduce nightmares, facilitate sleep, or to reduce social anxiety.  The examiner opined that it was less likely than not that the Veteran's alcohol use was caused by or a result of his service-connected PTSD. 

The Board further indicated that in July 2009 the psychologist who provided the April 2008 opinion provided an addendum addressing the Veteran's service-connected PTSD and his alcohol use.  The psychologist stated that based on treatment records dating from 2000 to 2008, there was no documentation that the Veteran drank heavily or daily.  He stated that although the Veteran may not have been entirely forthcoming in his reports to physicians about his alcohol use, there was no proof that he drank as much as the Appellant contended.  The examiner opined that it was less likely than not that the Veteran's PTSD caused heavy daily alcohol use. 

The Board found that the opinions pertaining to any potential relationship between the Veteran's PTSD and alcohol use were inadequate.  Specifically, the initial April 2008 VA opinion only considered the Veteran's alcohol use during the time that he was service connected for PTSD.  Similarly, the subsequent July 2009 addendum only considered treatment records dated from 2000 to 2008.  The Board found that neither VA opinion considered the Veteran's entire history of PTSD, which was initially diagnosed in 1991, or his reports of alcohol abuse dating since his military service.  The Board also noted that the opinions did not consider the Appellant's competent and credible statements regarding her observations of the Veteran's drinking habits.  Moreover, neither opinion addressed whether or not the Veteran's alcohol abuse was aggravated by his service-connected PTSD.  

Because these opinions were insufficient, the Board instructed the AOJ to obtain a new opinion addressing these issues.  However, a review of the claims folder reveals that the AOJ did not obtain the requested opinion.  Therefore, such opinion must be secured on remand.

It is also notable that in September 2011, the Appellant, a licensed independent clinical social worker, submitted her opinion that the Veteran's service led to his alcohol abuse and to subsequent liver disease.  The Appellant, however, did not provide a rationale for this opinion and it is inadequate for the Board to rely on in making an informed decision on the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, although, as a social worker, she can be considered competent to provide an opinion on the etiology of the Veteran's alcohol abuse, she is not competent to provide an opinion that the alcohol abuse led to liver disease.  Such an opinion requires medical expertise regarding liver disease, which is an area that is beyond the competence of a social worker.  See MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 1184 (11th ed. 2003) (defining "social work" as "any of various professional activities or methods concretely concerned with providing social services and esp[ecially] with the investigation, treatment, and material aid of the economically, physically, mentally, or socially disadvantaged").  

In the August 2011 remand, the Board also noted that there appeared to be outstanding treatment records that had not yet been requested or associated with the claims file.  Specifically, a January 2004 treatment note stated that the Veteran reportedly spoke with his psychologist regarding a recent month long alcoholic relapse; however, the associated mental health records had not been associated with the claims file.  The Board further observed that treatment records from August and September 2007 indicated that the Veteran was enrolled in an alcohol rehabilitation program at the Fayetteville VA and that treatment notes from this alcohol rehabilitation program had not been associated with the claims file and had to be obtained.

The Board requested that the AOJ obtain and associate with the claims file VA mental health treatment records and alcohol rehabilitation records dating from 2000.  Additionally, in conjunction with a September 2011 VA letter which requested that the Appellant identify all health care providers who had treated the Veteran, the Appellant provided an authorization form for records of the Veteran from F. E. Welbourne, Ph.D., a clinical psychologist at the Fayetteville VA Medical Center, for the time period from January 2000 to January 2008.  

Although it appears that additional VA treatment records from April to December 2007 were obtained pursuant to the remand, there is no indication that any attempts were made to obtain the treatment records identified by the Board in the prior remand or to obtain the records identified by the Appellant in her September 2011 authorization form.  

Although numerous VA treatment records from 2000 to 2008 have been associated with the claims folder, an attempt should be made, while the claim is in remand status, to identify and associate with the claims folder any outstanding pertinent VA treatment records, particularly those from F. E. Welbourne, Ph.D., which have not been associated with the claims folder.  These treatment records are constructively of record and they must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA mental health treatment records and alcohol rehabilitation records dating from January 2000 to January 2008, to include, but not necessarily limited to any records of treatment with F. E. Welbourne, Ph.D.  If any records sought are not available or obtained, notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file. 

2.  Thereafter, forward the Veteran's entire claims file (to include a complete copy of this REMAND and all records available on Virtual VA) to an appropriate VA medical specialist (or medical specialists, if referral to more than one specialist is deemed necessary based on the nature of the opinions requested) to obtain an opinion as to the relationship, if any, between the Veteran's death and his service-connected PTSD.  

The reviewer(s) should render opinions on the following questions:

A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD, jointly or with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or, that the Veteran's service-connected PTSD caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death? 

B)  1)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused alcoholism?

   2)  If the reviewer determines that PTSD did not cause alcoholism, then is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD aggravated (permanently increased in severity) alcoholism? 

C)  If the reviewer(s) finds that the Veteran's service-connected PTSD caused or aggravated alcoholism, then is it at least as likely as not (i.e., a 50 percent or greater probability) that alcoholism caused cirrhosis of the liver?

D)  If the reviewer(s) finds that it is at least as likely as not that the Veteran's service-connected PTSD caused or aggravated alcoholism and subsequently led to cirrhosis of the liver, the reviewer(s) should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that cirrhosis of the liver contributed substantially or materially to the Veteran's death, or aided or lent assistance to the production of his death?  

In providing the requested opinions, the reviewer(s) should consider the Veteran's entire history of PTSD, which was initially diagnosed in 1991, and his reports of alcohol abuse since his military service.  The reviewer(s) should also consider the Appellant's competent and credible statements regarding her observations of the Veteran's drinking habits.

A complete rationale for any opinion rendered must be provided.  If the reviewer(s) cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required. 

3.  Thereafter, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Appellant and her representative with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).




_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

